                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JEREMY R. ROBERTS,

                         Petitioner,

         v.                                               CAUSE NO. 3:19-CV-672-DRL-MGG

 WARDEN,

                         Respondent.

                                       OPINION AND ORDER

        Jeremy R. Roberts, a prisoner without a lawyer, filed a habeas corpus petition challenging the

disciplinary decision (WCC 18-8-217) at the Westville Correctional Facility in which a disciplinary

hearing officer (DHO) found him guilty of destroying state property in violation of Indiana

Department of Correction Offenses 215. Following a disciplinary hearing, he was sanctioned with a

loss of ninety days earned credit time.

        Mr. Roberts argues that he is entitled to habeas relief because the administrative record

contained insufficient evidence to support a finding of guilt. He maintains that that the hearing officer

should have credited his explanation that the window was broken before he moved into the cell, which

was corroborated by statements from two other inmates.

         [T]he findings of a prison disciplinary board [need only] have the support of some
         evidence in the record. This is a lenient standard, requiring no more than a modicum
         of evidence. Even meager proof will suffice, so long as the record is not so devoid of
         evidence that the findings of the disciplinary board were without support or otherwise
         arbitrary. Although some evidence is not much, it still must point to the accused’s
         guilt. It is not our province to assess the comparative weight of the evidence
         underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

        The administrative record includes a conduct report in which a correctional officer stated that

he observed that Mr. Roberts’ cell was missing a window. The administrative record also includes Mr.
Roberts’ statement and two written statements from other inmates that the window was broken before

Mr. Roberts moved into the cell. The court recognizes that the evidentiary basis for a finding of guilt

is not robust—the conduct report does not indicate that the correctional officer personally observed

Mr. Roberts commit the charged offense and is challenged by statements from three other witnesses.

Nevertheless, the “some evidence” standard is not demanding, and the officer’s statement that Mr.

Roberts’ cell was missing a window constitutes some evidence that Mr. Roberts broke the window.

Therefore, the argument that the hearing officer lacked sufficient evidence for the disciplinary decision

is not a basis for habeas relief.

        Mr. Roberts argues that he is entitled to habeas relief because he did not have a lay advocate.

He represents that he needed a lay advocate to clarify that the window was already broken when he

moved into the cell. However, he did not present this argument in his appeal to the Warden of the

Westville Correctional Facility (ECF 9-8 at 4), and the court cannot grant him relief on this basis

because he did not exhaust his administrative remedies. See Moffat v. Broyles, 288 F.3d 978, 981-82 (7th

Cir. 2002) (“Indiana does not provide judicial review of decisions by prison administrative bodies, so

the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied by pursuing all administrative

remedies.”).

        Additionally, “due process [does] not require that the prisoner be appointed a lay advocate,

unless an illiterate inmate is involved or where the complexity of the issue makes it unlikely that the

inmate will be able to collect and present the evidence necessary for an adequate comprehension of

the case.” Miller v. Duckworth, 963 F.2d 1002, 1004 (7th Cir. 1992). The record contains no indication

that Mr. Roberts was illiterate, and the charged offense and the underlying facts are not particularly

complex. Moreover, the administrative record demonstrates that, even without a lay advocate, Mr.

Roberts was able to convey his position to the hearing officer and to gather and present evidence to




                                                   2
support his case. Therefore, the claim that Mr. Roberts should have received assistance from a lay

advocate is not a basis for habeas relief.

        Because Mr. Roberts has not asserted a valid claim for habeas relief, the habeas petition is

denied. If Mr. Roberts wants to appeal this decision, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666

(7th Cir. 2009). However, he may not proceed in forma pauperis on appeal because the court finds

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good faith.

        For these reasons, the court:

        (1) DENIES the habeas corpus petition (ECF 1);

        (2) DIRECTS the clerk to enter judgment and close this case; and

        (3) DENIES Jeremy R. Roberts leave to proceed in forma pauperis on appeal

        SO ORDERED.

        February 3, 2020                                s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   3
